Exhibit 10

- BEFORE THE PUBLIC SERVICE COMMISSION OF UTAH  -

 

 

In the Matter of the Application of

)

 

DOCKET NO. 05-035-54

MidAmerican Energy Holdings Company

)

 

 

And PacifiCorp dba Utah Power & Light

)

 

 

Company for an Order Authorizing

)

 

 

Proposed Transaction

)

 

REPORT AND ORDER

 

 

ISSUED: January 27, 2006

 

SHORT TITLE

Acquisition of PacifiCorp by MidAmerican Energy Holdings Company

 

SYNOPSIS

The Commission approves a Stipulation by parties supporting the acquisition of
PacifiCorp from ScottishPower by MidAmerican Energy Holdings Company. The
Commission orders MidAmerican Energy Holdings Company and PacifiCorp to comply
with the commitments appended to the Stipulation.


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-ii-

TABLE OF CONTENTS

 

APPEARANCES

iii

I. PROCEDURAL HISTORY

1

II. STIPULATION

3

III. POSITIONS OF THE PARTIES

4

IV. DISCUSSION AND FINDINGS

13

V. CONCLUSIONS OF LAW

14

VI. ORDER

16

APPENDIX: STIPULATION AND COMMITMENTS

18

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-iii-

APPEARANCES:

 

Edward A. Hunter, Jr.
Jennifer H. Martin
Attorneys at Law
Stoel Rives

 

 

 

For PacifiCorp

Mark C. Moench
Attorney at Law

 

“

 

MidAmerican Energy
Holdings Company

Patricia E. Schmid
Assistant Attorney General

 

“

 

Division of Public Utilities

Paul H. Proctor
Assistant Attorney General

 

“

 

Committee of Consumer
Services

Gary A. Dodge
Attorney at Law
Hatch, James & Dodge

 

“

 

UAE Intervention Group

F. Robert Reeder
Consumers
Vicki M. Baldwin
Attorneys at Law
Parson, Behle & Latimer

 

“

 

Utah Industrial Energy

Eric C. Guidry
Attorney At Law

 

“

 

Western Resource Advocates

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-1-

I. PROCEDURAL HISTORY

On May 23, 2005, ScottishPower and PacifiCorp Holdings, Inc. (“PHI”), the wholly
owned subsidiary of ScottishPower directly holding the common stock of
PacifiCorp, reached an agreement providing for the sale of all PacifiCorp common
stock, held by PHI, to MidAmerican Energy Holdings Company (“MEHC”) for a value
of approximately $9.4 billion, consisting of approximately $5.1 billion in cash
plus approximately $4.3 billion in net debt and preferred stock, which will
remain outstanding at PacifiCorp. PacifiCorp would thereafter become an indirect
wholly-owned subsidiary of MEHC.

On July 15, 2005, MEHC and PacifiCorp (jointly referred to as “Applicants”)
filed an application requesting an order of the Public Service Commission of
Utah (“Commission”) authorizing the proposed transaction. Also on July 15, 2005,
in support of the application MEHC submitted the pre-filed direct testimony of
Gregory E. Abel, Brent E. Gale, Patrick J. Goodman and Thomas B. Specketer, and
PacifiCorp submitted the pre-filed direct testimony of Judy A. Johansen.

Applications seeking approval and/or waiver of the proposed transaction were
also filed with the public utility commissions in the states of California,
Idaho, Oregon, Washington and Wyoming and with the Federal Energy Regulatory
Commission (“FERC”), each of which regulates PacifiCorp, as well as the Nuclear
Regulatory Commission.

On July 21, 2005 the Commission issued a Protective Order which provides a
framework for protection of information claimed to be confidential. On July 27,
2005, pursuant to notice, a Scheduling Conference was held to discuss the
schedule, discovery, pre-filed

 

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-2-

testimony, and other issues related to this proceeding. The Commission issued a
Scheduling Order dated August 1, 2005, establishing a procedural schedule with
an August 22, 2005 deadline for petitions to intervene.

The following parties petitioned to intervene: US Magnesium (“US Mag”),
International Brotherhood of Electrical Workers Local 57, Utah Industrial Energy
Consumers (“UIEC”), Nucor Steel (a Division of Nucor Corporation), Salt Lake
Community Action Program and Crossroads Urban Center collectively known as the
Utah Ratepayer Alliance, UAE Intervention Group (“UAE”), Utah Associated
Municipal Power Systems, Utah Clean Energy, Western Resource Advocates, and
Deseret Generation & Transmission Co-operative. On August 25, 2005, the
Commission issued an order granting intervention to US Mag. On December 27,
2005, the Commission issued an order granting intervention to the remaining
parties.

On August 15, 2005, MEHC filed revisions to its direct testimony and exhibits to
account for the Domenici-Barton Energy Policy Act of 2005, signed into law on
August 8, 2005. This new energy legislation repealed the Public Utilities
Company Holding Act of 1935 (“PUHCA”), resulting in a simpler transaction.

On November 18, 2005, a Stipulation dated November 15, 2005 was filed with the
Commission, along with a motion requesting approval of the Stipulation. Parties
to the Stipulation include MEHC, PacifiCorp, the Division of Public Utilities
(“Division”), the Committee of Consumer Services (“Committee”), UIEC, UAE, Utah
Clean Energy and Western Resource Advocates. The Stipulation contains 50 general
commitments and 28 Utah-specific commitments agreed to by the Applicants in
exchange for the support of the parties in this proceeding.

 

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-3-

On November 17 and November 28, 2005, revised scheduling orders were issued by
the Commission. On December 2, 2005, MEHC, the Division and the Committee filed
testimony on the Stipulation.

On December 12, 2005, pursuant to public notice, a hearing was held in which the
Stipulation was presented to the Commission. Witnesses for MEHC, the Division
and the Committee presented testimony supporting the Stipulation. No party
presented testimony opposing the Stipulation. The Commission questioned the
parties and witnesses regarding various aspects of the Stipulation and the
evidence presented.

On December 14, 2005, the Commission held a public witness day where two persons
appeared. Darrell Hafen, representing Dixie Power, Water, Light & Telephone and
himself provided sworn testimony. Kathy Van Dame, representing Wasatch Clean Air
Coalition, provided unsworn testimony. In addition, the Commission received
several letters from public officials in support of the acquisition which are on
file in this Docket.

II. STIPULATION

The Stipulation was executed on November 15, 2005, among the Applicants (MEHC
and PacifiCorp), the Division, the Committee, UIEC, UAE, Utah Clean Energy and
Western Resource Advocates. The Stipulation constitutes the negotiated
resolution of all issues among the signatory parties, as provided in 50 general
commitments and 28 Utah-specific

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-4-

commitments agreed to by and binding upon the Applicants. The commitments,
appended to the Stipulation, include the extension of existing commitments
previously entered into by PacifiCorp and/or ScottishPower, new commitments
applicable to all the states of PacifiCorp’s service territory, and commitments
applicable only to the activities and operations of PacifiCorp within Utah. The
Stipulation is an acknowledgment by the signatory parties that the Applicants,
by virtue of the commitments, have satisfied the net positive benefit standard
in Utah for approval of the transaction. The Stipulation, including the
commitments agreed to by the Applicants, is appended to this Order.

The proposed transaction must also obtain the approval of the state regulatory
commissions for the other states in which PacifiCorp does business, namely
Washington, Oregon, California, Idaho and Wyoming. The Stipulation contains what
has been termed a “Most Favored Nation” clause (Stipulation item 10), which
provides a process whereby commitments made in the approval process in other
state jurisdictions, even after this Order is issued, can be considered and may
subsequently adopted in Utah.

The Stipulation states no party waives any right to assert such positions
regarding the prudence, just and reasonable character, rate or ratemaking impact
or treatment, or public interest pertaining to any of the commitments
(Stipulation item 14).

III. POSITIONS OF THE PARTIES

At the hearing five witnesses testify in support of the Stipulation. The
Applicants provide one witness, the Division provides two witnesses, and the
Committee also provides two witnesses.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-5-

The Applicants’ witness testifies the Stipulation, including the “Most Favored
Nation” clause (Stipulation item 10), strengthens many of the existing
commitments, addresses the issues and concerns raised by the parties, provides
real and significant benefits to Utah customers of PacifiCorp, and concludes the
Stipulation is just, reasonable and in the public interest and should be
approved by this Commission.

The witness explains the commitments appended to the Stipulation are intended to
supersede both the commitments from acquisition by ScottishPower of PacifiCorp
and the commitments offered in the Applicants’ direct testimony. In the event
the Applicants determine that a commitment ceases to be in the public interest
or otherwise should be eliminated or modified, they will be required to file
with the Commission for approval of the elimination or modification of such
commitments, serving copies of the filing upon all parties to this proceeding.

Among the commitments are new commitments related to reducing costs for
PacifiCorp and to increasing the number and authority of senior management
personnel located in Utah. The Stipulation also includes commitments which
reflect the willingness and ability of MEHC to deploy capital to meet the
significant infrastructure needs of PacifiCorp, including increased investment
in transmission, renewable energy and energy efficiency.

Among the Utah-specific commitments are those which deal with local presence of
PacifiCorp (Commitments U5-U8). The Applicants make a commitment to increase
senior

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-6-

management and associated corporate personnel with those positions in the state
of Utah, detailed in a plan to be filed by September 1, 2007 (Commitment U6).
They also make a commitment dealing with the decision-making authority of
principal officers and those with delegated authority in Utah to be able to make
decisions regarding Utah customers on issues involving tariff interpretations
and line extensions, for example, and other issues (Commitment U7).

The Applicants make commitments regarding Integrated Gasification Combined Cycle
(“IGCC”) generation. They commit to the establishment of an IGCC technology
working group (Commitment U15), and to undertake a study to evaluate the
economics and feasibility of IGCC technology in Request For Proposals (“RFP”)
Docket No. 05-035-47 (Commitment (U16). PacifiCorp will include an IGCC
self-build option in any RFPs to meet non-renewable resource needs for 2014 or
later and will present its evaluation of that option in the SB 26 process.
PacifiCorp intends to file its next rate case March 1, 2006. The applicants
agree to delay the rate effective date, to allow MEHC to file supplemental
testimony to update the revenue requirement and allow other parties to respond
to that testimony, until December 11 of 2006 (Commitment U23).

The acquisition premium will be reported on the books of the acquisition company
(at the holding company level) and not in accounts of PacifiCorp (Commitment
U4). The only way that the acquisition premium could ever be included in rates
of PacifiCorp would be if PacifiCorp affirmatively proposed to include the
premium in retail rates and the Commission agreed. The Applicants state the
intent of the commitment language is merely to

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-7-

preserve the right to make an argument to the Commission that the acquisition
premium should be included in retail rates under one limited condition. The
Applicants reserve a right in one limited circumstance to make an argument that
a portion of the acquisition premiums should be pushed down in an appropriate
setting. In order for the Applicants to exercise their right to present its
argument to the Commission regarding inclusion in rates of the acquisition
premium, PacifiCorp must be confronted with a potential violation of the
matching principle of original cost ratemaking that (1) imputes to PacifiCorp
customers (i.e., reduces the regulated revenue requirement on the basis of) a
benefit associated with the premium accruing from a company above PacifiCorp in
the holding company system while (2) failing to recognize in rates the cost
associated with achieving that benefit. Such a situation would occur, for
example, if the Commission were to attribute a lower cost of capital to the
regulated operations of PacifiCorp based upon substitution of debt costs from
the holding company for the cost of utility equity, without recognizing the
additional risk (higher cost of equity) to the holding company of its higher
leverage.

One witness for the Division testifies regarding corporate overhead charges, the
Intercompany Administrative Services Agreement (“IASA”), access to books and
records, and affiliate transactions, and concludes the application and the
commitments provide the needed access to records and individuals to allow the
Division to complete their audit responsibilities. The Applicants make the
commitment (Commitment 38) to limit the corporate overhead charges to $9 million
annually for the next five years, whereas the charges from Scottish Power to
PacifiCorp in 2006 are estimated at $15.7 million. This commitment would

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-8-

potentially yield between $10 million and $30 million over the next five years
in savings to PacifiCorp customers. Thus, overhead charges to PacifiCorp will be
lower from MEHC than from ScottishPower and will provide a positive benefit.

The IASA outlines the administrative services that shall be included under this
agreement. These services include but are not limited to use of office
facilities, use of airplane, personal services, and financial services. The
agreement outlines the method that these administrative services will be charged
to affiliates. The IASA will be filed with the Commission as soon as practicable
after the closing of the transaction (Commitment 13). The Applicants state they
will request Commission approval of the IASA (Commitment U21). At that time, the
Division staff will review the IASA and will make recommendations to the
Commission regarding approval and/or changes to the agreement.

The Applicants have made commitments (Commitments 3, 4, and 5) which provide
access to all books of account, documents, data and records of their affiliated
interests and access to employees, officers, directors and agents as needed. The
Applicants also agree the Division will have access to books and records
necessary to investigate in detail the affiliated interest transactions between
entities. MEHC will file an affiliated interest report annually which will
employ transactions with each affiliate. The Division will then review the
transactions for reasonableness and prudence. At that time the Division will
determine if company policies have been adhered to as outlined in the IASA and
procurement policy.

The other witness for the Division testifies regarding the benefits and costs of
the proposed transaction. Benefits can be classified as intangible or tangible.
Intangible benefits are

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-9-

those for which a definite economic dollar amount cannot be applied, and include
commitments to abide by existing statues and regulation, to continue existing
utility actions, to undertake actions which should be performed by any prudent
electric utility, or are those commitments which are simply immeasurable. Among
the latter are commitments isolating the utility from the holding company
(termed “ring-fencing”), increasing executive decision-making sited in Utah,
maintaining a local presence in terms of employees reflective of the relative
size and growth of Utah’s loads within the integrated multi-state utility,
extending and enhancing performance measures, and providing the ability to
ultimately include commitments made in other state jurisdictions. The most
significant intangible benefit is the willingness of the applicants to own an
electric utility and the commitments related to funding the high level of
long-term capital investments necessary to continue to provide utility service
in the future, a level of funding ScottishPower no longer wishes to undertake.

The Division believes the commitment to postpone the implementation of new rates
by 45 days to at least December 11, 2006 (Commitment U23), the commitment to
expend $1 million for a Demand-Side Management study (Commitment 44), and the
cost effects of capital investments by PacifiCorp under MEHC leadership may
represent positive benefits but are difficult to quantify and are not included
in the Division’s calculation of tangible benefits.

Two commitments provide tangible benefits: the reduction in the costs of
corporate overheads (Commitment 38), mentioned above, and the reduction in the
long-term cost of debt (Commitment 37). Whereas the reduction in corporate
overhead costs are from $10 million to $30 million over five years, the
reduction in the cost of long-term debt is about $6.3

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-10-

million over five years. Thus, the tangible benefits total $16 million to $36
million over the next five years, or $3 million to $7 million per year. Since
Utah constitutes approximately 40 percent of the utility operations of
PacifiCorp, the tangible benefits to Utah are approximately $1 million to $3
million per year over the next five years.

Certain costs associated with the transaction are expected to be borne by the
stockholders of the applicants. These include the costs incurred in seeking
approval of the transaction (Commitment 16), the treatment of the acquisition
premium (Commitment U4), and the guarantee that customers will be held harmless
if the transaction results in a higher revenue requirement than if the
transaction had not occurred (Commitment 22).

While the tangible benefits are not large, the Division concludes the benefits
of the transaction exceed the costs, thus satisfying the positive net benefit
standard. In addition, given the commitments providing access to books and
records of the utility and holding company, the ring-fencing protections of the
utility within the holding company structure, the intangible benefits related to
local decision-making and employment, and the willingness of MEHC to own
PacifiCorp and make the necessary long-term capital investments in utility
operations, the Division testifies acceptance of the Stipulation is in the
public interest and recommends the transaction be approved.

The first witness for the Committee testifies regarding the commitments relating
to transmission investment, coal generation technology, pension funding and the
“Most Favored Nation” clause of the Stipulation. The Committee states it does
not view every commitment as

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-11-

providing a benefit, but the Stipulation with the commitments, if they are
fulfilled, are such that the transaction as a whole will provide net benefits to
Utah customers.

The Applicants make a commitment regarding transmission investment in three
projects (Commitment 34) having the effect of enhancing reliability and
increasing flexibility regarding alternative generation resource options. The
Committee views this commitment as being consistent with the Committee’s
comments in the IRP process, in which the Committee has recommended that
transmission options be analyzed, and be evaluated in a manner similar to
generation resources. While the Committee states it has not agreed to the
appropriateness or the ratemaking treatment of these projects by signing the
Stipulation, they view the Applicants’ commitment to increase transmission
investment, as well as the commitment to improve system reliability through
other transmission and distribution actions (Commitment 35) as benefits of the
transaction.

The Applicants make commitments to support the consideration of advanced
coal-fuel technology (Commitment 41), to establish an IGCC Working Group
(Commitment U15), and to analyze an IGCC option as a future resource alternative
(Commitment U16). The Committee views these commitments to be consistent with
the Committee’s comments in the IRP process in which the Committee has suggested
that coal-fired generation resources, in conjunction with wind resources, may be
more cost effective than natural gas-fired generation.

The Applicants commit to consider in the RFP process a self-build option for
generation resources in excess of 100 MW (Commitment 39). The Committee has
expressed a concern in the IRP process that the selection of a preferred
portfolio of generation resources may

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-12-

have been influenced by the reluctance of ScottishPower to make capital
investments. As a result of this commitment, the Committee states it is
encouraged that capital investments seem to be less of a concern under MEHC
ownership than under ScottishPower.

The Committee notes the pension plan of PacifiCorp is currently under-funded,
but the Company has described a policy which if followed would bring its pension
plan closer to being fully funded over a period of five years. The Applicants
commit to maintaining its current pension funding policy for two years
(Commitment 50). The Committee also describes the “Most Favored Nations” clause
of the Stipulation (Stipulation Item 10), testifying this preserves benefits for
Utah which may arise from the approval process in other states.

The second witness for the Committee testifies regarding the rate plan,
corporate presence and the acquisition premium, concluding the Stipulation and
attached commitments are in the public interest.

In the Stipulation in the Company’s last rate case, Docket No. 04-035-42, the
Company agreed that its next Utah general rate case will be filed no earlier
than March 1, 2006. In this case, PacifiCorp commits (Commitment U23) to filing
its direct revenue requirement testimony by March 1, 2006, to file its remaining
direct testimony by March 15, 2006, to incorporate the estimated effects of the
transaction on corporate overhead costs and long-term debt costs, to file within
fifteen days of the closing of the transaction supplemental testimony
incorporating additional adjustments resulting from the transaction, and agrees
to extend the rate effective date beyond 240 days to at least December 11, 2006.
The intent is to allow parties time to address the proposed adjustments arising
from the transaction. The Committee states this

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-13-

delay in the effective date of the new rates provides a monetary benefit to Utah
customers, and testifies if a $50 million increase in revenues were granted, the
benefit to Utah customers would be approximately $4.2 million per month.

The Applicants commit to increasing the number of corporate and senior
management positions in Utah to better reflect the relative size of Utah’s
retail load, and to submit a plan implementing such an increase by September 1,
2007 (Commitment U6), and commit to giving more decision-making authority to
senior management personnel in Utah regarding customer service issues
(Commitment U7). The Committee testifies that these commitments, if fulfilled,
will provide a benefit to residential and small business customers.

The Applicants make the commitment whereby the acquisition premium paid by MEHC
for PacifiCorp will not be recorded on the books of PacifiCorp (Commitment U4).
The Committee testifies this commitment excludes the premium from the
determination of Utah’s revenue requirement.

The UIEC agrees with the Division and Committee in supporting the Stipulation,
states the transaction will improve service in Utah, and points out that
ring-fencing provisions represent the best efforts of the parties to protect the
utility from the traditional and usual risks associated with the relationship to
its parent affiliate.

IV. DISCUSSION AND FINDINGS

We find the tangible benefits articulated by the parties in this case, though
very small in comparison to Utah’s revenue requirement, do provide net positive
benefits to Utah

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-14-

customers, and are sufficient to meet our standard for approval of the
transaction. Many of the commitments reflect and recognize the obligations and
duties of the Commission, the Division and the Committee, as well as the
interests of other parties involved in the regulatory process in Utah. We find
the risks regarding the affiliate relationship of the utility within the
corporate structure of a holding company are appropriately addressed by the
ring-fencing provisions. Further, we find the intangible benefits support
approval of the transaction, particularly the willingness to make the long-term
capital investments necessary to provide adequate, reliable and reasonably
priced service for Utah customers, as well as the increase in local presence and
decision-making authority. We recognize the commitments are statements of
intent, and to be of value to Utah customers must be monitored by the parties
and enforced by this Commission. Finally, we find the “Most Favored Nations”
clause of the Stipulation provides a mechanism to allow Utah to adopt the same
protections and benefits as are provided to the other states in which the
Applicants seek approval of the transaction.

V. CONCLUSIONS OF LAW

Based upon the foregoing Discussion and Findings, the Commissions makes the
following conclusions of law.

1. All hearings held in this case were properly noticed and were conducted in
accordance with the Commission’s hearing procedures. All persons with a valid
interest in the case, who desired to intervene, were allowed to do so. All
parties were given adequate

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-15-

opportunity to conduct discovery, present evidence, cross examine evidence
introduced by others, and to make argument on relevant issues properly before
the Commission.

2. PacifiCorp, doing business in Utah as Utah Power and Light Company, is an
electrical corporation as defined in Utah Code Ann. § 54-2-1(7) and a public
utility as defined in Utah Code Ann. § 54-2-1(15). The Commission has authority
to regulate PacifiCorp in the State of Utah and to supervise all of the public
utility business of PacifiCorp in the State of Utah pursuant to Utah Code Ann. §
54-4-1.

3. MidAmerican Energy Holdings Company is a privately held Iowa corporation,
with global energy businesses, including energy utility companies in the United
States. After completion of the transaction between MEHC and ScottishPower,
PacifiCorp will become an indirect wholly owned subsidiary of MEHC.

4. Based upon findings of fact, the Commission concludes that the stipulation
executed by PacifiCorp, MEHC and the various signatory parties is just and
reasonable and should be approved. The Commission concludes that the proposed
transaction, as modified by the stipulation and conditions contained therein ,
meets the net positive benefit standard enunciated by the Commission and is in
the public interest, as required by Utah Code Ann. §§ 54-4-29 and 54-4-30. The
Commission further concludes that because the proposed transaction as modified
meets the requirements of Utah Code Ann. §§ 54-4-29 and 54-4-30, MEHC should be
authorized to acquire all of the outstanding common stock of PacifiCorp.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-16-

VI. ORDER

Wherefore, pursuant to our discussion, findings and conclusions made herein, we
order:

1. The Stipulation executed on November 15, 2005, by MidAmerican Energy Holdings
Company, PacifiCorp, the Division, the Committee, UAE Intervention Group, Utah
Industrial Energy Consumers and Western Resource Advocates is adopted by the
Commission and incorporated by reference in this Order.

2. The joint application of MidAmerican Energy Holdings Company and PacifiCorp
for a Commission order authorizing the proposed transaction is granted.

3. The grant of the joint application is subject to the commitments appended to
the Stipulation executed on November 15, 2005, by MidAmerican Energy Holdings
Company, PacifiCorp, the Division, the Committee, UAE Intervention Group, Utah
Industrial Energy Consumers and Western Resource Advocates.

4. The Commission reserves the explicit right to re-open the commitments
appended to the Stipulation to add, without modification of the language thereof
except such nonsubstantive changes as are necessary to make the commitment or
condition applicable to Utah, commitments and conditions accepted or ordered in
another state jurisdiction.

This Report and Order constitutes final agency action in this docket. Pursuant
to Utah Code Ann. §§ 63-46b-12 and 54-7-15, agency review or rehearing of this
order may be obtained by filing a request for review or rehearing with the
Commission within 30 days after the issuance of the order. Responses to a
request for agency review or rehearing must be filed

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-17-

within 15 days of the filing of the request for review or rehearing. If the
Commission fails to grant a request for review or rehearing within 20 days after
the filing of a request for review or rehearing, it is deemed denied. Judicial
review of the Commission’s final agency action may be obtained by filing a
Petition for Review with the Utah Supreme Court within 30 days after final
agency action. Any Petition for Review must comply with the requirements of Utah
Code Ann. §§ 63-46b-14, 63-46b-16 and the Utah Rules of Appellate Procedure.

 

DATED at Salt Lake City, Utah, this 27th day of January, 2006.

 

 

 

 

 

/s/ Ric Campbell, Chairman

 

 

 

 

 

/s/ Ted Boyer, Commissioner

 

 

 

 

 

/s/ Ron Allen, Commissioner

 

 

Attest:

 

 

 

/s/ Julie Orchard

 

 

 

Commission Secretary

 

 

 

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-18-

APPENDIX: STIPULATION AND COMMITMENTS

 

-       BEFORE THE PUBLIC SERVICE COMMISSION OF UTAH –

 

In the Matter of the Application of

 

)

STIPULATION

MidAmerican Energy Holdings Company

 

)

 

And PacifiCorp dba Utah Power & Light

 

)

 

Company for an Order Authorizing

 

)

 

Proposed Transaction

 

)

DOCKET NO. 05-035-54


BACKGROUND

1. On July 15, 2005, MidAmerican Energy Holdings Company (“MEHC”) and PacifiCorp
(“PacifiCorp”) (sometimes hereinafter jointly referred to as “Applicants”) filed
an Application with the Public Service Commission of Utah (“Commission”)
authorizing a proposed transaction (“Transaction”) whereby MEHC would acquire
all of the outstanding common stock of PacifiCorp and PacifiCorp would
thereafter become an indirect wholly owned subsidiary of MEHC.

2. The Division of Public Utilities, the Committee of Consumer Services and
other parties have reviewed the Application, the pre-filed testimony of the
Applicants and the responses to the extensive discovery requests submitted in
this and other proceedings.

3. Since the filing of the Application, the parties have engaged in settlement
discussions on the issues in this proceeding. The settlement discussions have
been open to all parties to this Docket.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-19-

PURPOSE AND PARTIES

4. This Stipulation (“Stipulation”) is entered into by the parties whose
signatures appear on the signature pages hereof (collectively referred to herein
as the “Parties” and individually as “Party”) and constitutes the negotiated
resolution of all of the issues in this proceeding.

5. The Parties, by signing this Stipulation, acknowledge that the Applicants
have satisfied the standard in Utah for approval of the Transaction and request
that the Commission issue its order approving the Application and this
Stipulation.

6. The Parties agree to support Commission approval of the Application and this
Stipulation. The Division of Public Utilities and the Committee of Consumer
Services will, and the other Parties may, provide testimony in support of the
Application and this Stipulation.

MODIFICATION

7. The Parties have negotiated this Stipulation as an integrated document. If
the Commission rejects all or any part of this Stipulation or imposes additional
material conditions in approving the Application, any Party disadvantaged by
such action shall have the right, upon written notice to the Commission and all
Parties within 15 business days of the Commission’s order, to withdraw from this
Stipulation. However, prior to withdrawal, the Party shall engage in a good
faith negotiation process with the other Parties. No Party withdrawing from this
Stipulation, including the Applicants, shall be bound to any position,
commitment, or condition of this Stipulation.

EFFECTIVE DATE

8. Subject to Paragraph 9 of this Stipulation, the effective date of this
Stipulation shall be the date of the closing of the Transaction.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-20-

9. The obligations of the Applicants under this Stipulation are subject to the
Commission’s approval of the Application in this docket on terms and conditions
acceptable to the Applicants, in their sole discretion, and the closing of the
Transaction.

COMMITMENTS BY THE PARTIES

10. Appendix A contains the complete list of Commitments that Applicants
collectively and individually agree to make in exchange for the support of the
Parties in this proceeding (hereinafter referred to as “Commitments”). The
Commitments are comprised of several separate categories of commitments;
specifically, extensions of existing commitments previously entered into by
PacifiCorp and /or ScottishPower, new commitments entered into by the Applicants
applicable to all the states in which PacifiCorp’s service territory extends
and, finally, Utah-specific commitments which apply only to the activities and
operations of Applicants within Utah. By virtue of executing this Stipulation,
the Applicants agree to perform all of the Commitments set forth in Appendix A
according to the provisions of each Commitment as set forth therein.

In the process of obtaining approvals of the Transaction in other states, the
Commitments may be expanded or modified as a result of regulatory decisions or
settlements. The Applicants agree that the Commission shall have an opportunity
and the authority to consider and adopt in Utah any commitments or conditions to
which the Applicants agree or with which the Applicants are required to comply
in other jurisdictions, even if such commitments and conditions are agreed to
after the Commission enters its order in this docket. To facilitate the
Commission’s consideration and adoption of the commitments and conditions from
other jurisdictions, the Parties urge the

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-21-

Commission to issue an order accepting this Stipulation as soon as practical,
but to reserve in such order the explicit right to re-open Appendix A to add
(without modification of the language thereof except such non-substantive
changes as are necessary to make the commitment or condition applicable to Utah)
commitments and conditions accepted or ordered in another state jurisdiction. To
provide input to the Commission to facilitate a prompt decision regarding the
desirability or lack of desirability for these out-of-state commitments and
conditions to be adopted in Utah, the Parties agree to and recommend the
following process:

 

•

Within five calendar days after a stipulation with new or amended commitments is
filed by the Applicants with a commission in another state jurisdiction,
Applicants will send a copy of the stipulation and commitments to the Parties.

 

•

Within five calendar days after a commission in another state jurisdiction
issues an order that accepts a stipulation to which Applicants are a party or
otherwise imposes new or modified commitments or conditions, that order,
together with all commitments and conditions of any type agreed to by Applicants
or ordered by the commission in such other state, will be filed with the
Commission and served on all parties to this docket by the most expeditious
means practical. Within ten calendar days after the last such filing from the
other states (“Final Filing”), any party to the docket wishing to do so shall
file with the Commission its response, including its position as to whether any
of the covenants, commitments and conditions from the other jurisdictions
(without modification of the language thereof except such nonsubstantive changes
as are necessary to make the commitment or condition

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-22-

applicable to Utah)) should be adopted in Utah. Within five calendar days after
any such response filing, any party to the docket may file a reply with the
Commission. The parties agree to support in their filings (or by representation
of same by MEHC) the issuance by the Commission of an order regarding the
adoption of such commitments and conditions as soon as practical thereafter,
recognizing that the transaction cannot close until final state orders have
issued.

11. Parties will encourage the Commission to enter a final Utah approval order
by February 28, 2006.

12. So long as MEHC files its supplemental testimony pursuant to Commitment U 23
by May 15, 2006, Parties will not object to the use of a future test period
solely on the basis of the MEHC acquisition.

13. Not later than the Final Filing, MEHC and PacifiCorp will disclose to the
Parties any written commitments, conditions or covenants made in another state
jurisdiction (between the date of the filing of the Stipulation and the receipt
of the last state order in the transaction docket) intended to encourage
approval of the transaction or avoidance of an objection thereto.

RESERVATION OF RIGHTS

14. By executing this Stipulation, no Party waives any right to assert such
positions regarding the prudence, just and reasonable character, rate or
ratemaking impact or treatment, or public interest as they deem appropriate
pertaining to any Commitment.

Executed this _____ day of November, 2005.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-23-

 

 

 

 

MIDAMERICAN ENERGY HOLDINGS COMPANY

 

 

 

/s/ Mark C. Moench

 

 

 

Senior Vice President, Law


 

 

 

 

PACIFICORP

 

 

 

/s/ D. Douglas Larson

 

 

 

Vice President, Regulation


 

 

 

 

UTAH DIVISION OF PUBLIC UTILITIES

 

 

 

/s/ Michael Ginsberg

 

 

 

Patricia Schmid

 

 

 

Assistant Attorney General


 

 

 

 

UTAH COMMITTEE OF CONSUMER SERVICES

 

 

 

/s/ Reed Warnick

 

 

 

Paul Proctor

 

 

 

Assistant Attorney General


 

 

 

 

UTAH INDUSTRIAL ENERGY CONSUMERS

 

 

 

/s/ F. Robert Reeder

 

 

 

Vicki M. Baldwin

 

 

 

Attorneys for UIEC, an Intervention Group


 

 

 

 

UAE INTERVENTION GROUP

 

 

 

/s/ Gary Dodge

 

 

 

Attorney for UAE

 

 

 

 

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-24-

 

 

 

 

UTAH CLEAN ENERGY

 

 

 

/s/ Sarah Wright

 

 

 

Executive Director


 

 

 

 

WESTERN RESOURCE ADVOCATES

 

 

 

/s/ Eric Guidry

 

 

 

Energy Program Staff Attorney

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-25-

MEHC Acquisition of PacifiCorp

Utah Docket No. 05-035-54

Consolidated List of Commitments

Extension of Existing Commitments – (reference Gale’s Exhibit UP&L (BEG-1)

1)

MEHC and PacifiCorp affirm the continuation (through March 31, 2008) of the
existing customer service guarantees and performance standards in each
jurisdiction. MEHC and PacifiCorp will not propose modifications to the
guarantees and standards prior to March 31, 2008. Refer to Commitment 45 for the
extension of this commitment through 2011.

2)

Penalties for noncompliance with performance standards and customer guarantees
shall be paid as designated by the Commission and shall be excluded from results
of operations. PacifiCorp will abide by the Commission’s decision regarding
payments.

3)

PacifiCorp will maintain its own accounting system, separate from MEHC’s
accounting system. All PacifiCorp financial books and records will be kept in
Portland, Oregon. PacifiCorp’s financial books and records and state and federal
utility regulatory filings and documents will continue to be available to the
Commission, upon request, at PacifiCorp’s offices in Portland, Oregon, Salt Lake
City, Utah, and elsewhere in accordance with current practice.

4)

MEHC and PacifiCorp will provide the Commission access to all books of account,
as well as all documents, data, and records of their affiliated interests, which
pertain to transactions between PacifiCorp and its affiliated interests or which
are otherwise relevant to the business of PacifiCorp. This commitment is also
applicable to the books and records of Berkshire Hathaway, which shall retain
its books and records relevant to the business of PacifiCorp consistent with the
manner and time periods of the Federal Energy Regulatory Commission’s record
retention requirements that are applicable to PacifiCorp’s books and records.

5)

MEHC, PacifiCorp and all affiliates will make their employees, officers,
directors, and agents available to testify before the Commission to provide
information relevant to matters within the jurisdiction of the Commission.

6)

The Commission or its agents may audit the accounting records of MEHC and its
subsidiaries that are the bases for charges to PacifiCorp, to determine the
reasonableness of allocation factors used by MEHC to assign costs to PacifiCorp
and amounts subject to allocation or direct charges. MEHC agrees to cooperate
fully with such Commission audits.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-26-

7)

MEHC and PacifiCorp will comply with all applicable Commission statutes and
regulations regarding affiliated interest transactions, including timely filing
of applications and reports.

8)

PacifiCorp will file on an annual basis an affiliated interest report including
an organization chart, narrative description of each affiliate, revenue for each
affiliate and transactions with each affiliate.

9)

PacifiCorp and MEHC will not cross-subsidize between the regulated and
non-regulated businesses or between any regulated businesses, and shall comply
with the Commission’s applicable orders and rules with respect to such matters.

10)

Due to PUHCA repeal, neither Berkshire Hathaway nor MEHC will be registered
public utility holding companies under PUHCA. Thus, no waiver by Berkshire
Hathaway or MEHC of any defenses to which they may be entitled under Ohio Power
Co. v. FERC, 954 F.2d 779 (D.C. Cir.), cert. denied sub nom. Arcadia v. Ohio
Power Co., 506 U.S. 981 (1992) (“Ohio Power”), is necessary to maintain the
Commission’s regulation of MEHC and PacifiCorp. However, while PUHCA is in
effect, Berkshire Hathaway and MEHC waive such defenses.

11)

Any diversified holdings and investments (e.g., non-utility business or foreign
utilities) of MEHC following approval of the transaction will not be held by
PacifiCorp or a subsidiary of PacifiCorp. Ring-fencing provisions (i.e.,
measures providing for separate financial and accounting treatment) will be
provided for PacifiCorp and its subsidiaries including, but not limited to,
provisions protecting PacifiCorp and its subsidiaries from the liabilities or
financial distress of MEHC and its affiliates. This condition will not prohibit
MEHC or its affiliates other than PacifiCorp from holding diversified
businesses.

12)

PacifiCorp or MEHC will notify the Commission subsequent to MEHC’s board
approval and as soon as practicable following any public announcement of: (1)
any acquisition of a regulated or unregulated business representing 5 percent or
more of the capitalization of MEHC; or (2) the change in effective control or
acquisition of any material part or all of PacifiCorp by any other firm, whether
by merger, combination, transfer of stock or assets.

13)

The Intercompany Administrative Services Agreement (IASA) will include the
corporate and affiliate cost allocation methodologies. The IASA will be filed
with the Commission as soon as practicable after the closing of the transaction.
Approval of the IASA will be requested if required by law or rule, but approval

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-27-

 

for ratemaking purposes will not be requested in such filing. Refer to
Commitment 14 (f). Amendments to the IASA will also be filed with the
Commission.

14)

Any proposed cost allocation methodology for the allocation of corporate and
affiliate investments, expenses, and overheads, required by law or rule to be
submitted to the Commission for approval, will comply with the following
principles:

 

a)

For services rendered to PacifiCorp or each cost category subject to allocation
to PacifiCorp by MEHC or any of its affiliates, MEHC must be able to demonstrate
that such service or cost category is necessary to PacifiCorp for the
performance of its regulated operations, is not duplicative of services already
being performed within PacifiCorp, and is reasonable and prudent.

 

b)

Cost allocations to PacifiCorp and its subsidiaries will be based on generally
accepted accounting standards; that is, in general, direct costs will be charged
to specific subsidiaries whenever possible and shared or indirect costs will be
allocated based upon the primary cost-driving factors.

 

c)

MEHC and its subsidiaries will have in place positive time reporting systems
adequate to support the allocation and assignment of costs of executives and
other relevant personnel to PacifiCorp.

 

d)

An audit trail will be maintained such that all costs subject to allocation can
be specifically identified, particularly with respect to their origin. In
addition, the audit trail must be adequately supported. Failure to adequately
support any allocated cost may result in denial of its recovery in rates.

 

e)

Costs which would have been denied recovery in rates had they been incurred by
PacifiCorp regulated operations will likewise be denied recovery whether they
are allocated directly or indirectly through subsidiaries in the MEHC group.

 

f)

Any corporate cost allocation methodology used for rate setting, and subsequent
changes thereto, will be submitted to the Commission for approval if required by
law or rule.

15)

PacifiCorp will maintain separate debt and, if outstanding, preferred stock
ratings. PacifiCorp will maintain its own corporate credit rating, as well as
ratings for each long-term debt and preferred stock (if any) issuance.

16)

MEHC and PacifiCorp will exclude all costs of the transaction from PacifiCorp’s
utility accounts. Within 90 days following completion of the transaction, MEHC
will provide a preliminary accounting of these costs. Further, MEHC will provide
the Commission with a final accounting of these costs within 30 days of the
accounting close.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-28-

17)

MEHC and PacifiCorp will provide the Commission with unrestricted access to all
written information provided by and to credit rating agencies that pertains to
PacifiCorp.

18)

PacifiCorp will not make any distribution to PPW Holdings LLC or MEHC that will
reduce PacifiCorp’s common equity capital below 40 percent of its total capital
without Commission approval. PacifiCorp will notify the Commission if for any
reason its common equity capital is reduced to below 44 percent of its total
capital for a period longer than three consecutive months. PacifiCorp’s total
capital is defined as common equity, preferred equity and long-term debt.
Long-term debt is defined as debt with a term of one year or more. The
Commission and PacifiCorp may reexamine these minimum common equity percentages
as financial conditions or accounting standards change, and PacifiCorp may
request adjustments.

19)

The capital requirements of PacifiCorp, as determined to be necessary to meet
its obligation to serve the public, will be given a high priority by the Board
of Directors of MEHC and PacifiCorp.

20)

Neither PacifiCorp nor its subsidiaries will, without the approval of the
Commission, make loans or transfer funds (other than dividends and payments
pursuant to the Intercompany Administrative Services Agreement) to MEHC or its
affiliates, or assume any obligation or liability as guarantor, endorser, surety
or otherwise for MEHC or its affiliates; provided that this condition will not
prevent PacifiCorp from assuming any obligation or liability on behalf of a
subsidiary of PacifiCorp. MEHC will not pledge any of the assets of the business
of PacifiCorp as backing for any securities which MEHC or its affiliates (but
excluding PacifiCorp and its subsidiaries) may issue.

21)

MEHC and PacifiCorp, in future Commission proceedings, will not seek a higher
cost of capital than that which PacifiCorp would have sought if the transaction
had not occurred. Specifically, no capital financing costs should increase by
virtue of the fact that PacifiCorp was acquired by MEHC.

22)

MEHC and PacifiCorp guarantee that the customers of PacifiCorp will be held
harmless if the transaction between MEHC and PacifiCorp results in a higher
revenue requirement for PacifiCorp than if the transaction had not occurred;
provided, however, that MEHC and PacifiCorp do not intend that this commitment
be interpreted to prevent PacifiCorp from recovering prudently incurred costs
approved for inclusion in revenue requirement by the Commission.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-29-

23)

PacifiCorp will continue a Blue Sky tariff offering in all states. PacifiCorp
will continue to support this offering through innovative marketing, by
modifying the tariff to reflect the developing green power market and by
monitoring national certification standards.

24)

PacifiCorp will continue its commitment to gather outside input on environmental
matters, such as through the Environmental Forum.

25)

PacifiCorp will continue to have environmental management systems in place that
are selfcertified to ISO 14001 standards at all PacifiCorp operated thermal
generation plants.

26)

MEHC will maintain at least the existing level of PacifiCorp’s community-related
contributions, both in terms of monetary and in-kind contributions. The
distribution of PacifiCorp’s community-related contributions among the states
will be done in a manner that is fair and equitable to each state.

27)

MEHC will continue to consult with regional advisory boards to ensure local
perspectives are heard regarding community issues.

28)

MEHC will honor PacifiCorp’s existing labor contracts.

29)

After the closing of the transaction, MEHC and PacifiCorp will make no
unilateral changes to employee benefit plans prior to May 23, 2007 that would
result in the reduction of employee benefits.

30)

PacifiCorp will continue to produce Integrated Resource Plans according to the
then current schedule and the then current Commission rules and orders.

31)

When acquiring new generation resources in excess of 100 MW and with a
dependable life of 10 or more years, PacifiCorp and MEHC will issue Requests for
Proposals (RFPs) or otherwise comply with state laws, regulations and orders
that pertain to procurement of new generation resources for PacifiCorp.

32)

Nothing in these acquisition commitments shall be interpreted as a waiver of
PacifiCorp’s or MEHC’s rights to request confidential treatment for information
that is the subject of any commitments.

33)

Unless another process is provided by statute, Commission regulations or
approved PacifiCorp tariff, MEHC and PacifiCorp encourage the Commission to use
the following process for administering the commitments. The Commission should
give MEHC and

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-30-

 

PacifiCorp written notification of any violation by either company of the
commitments made in this application. If such failure is corrected within ten
(10) business days for failure to file reports, or five (5) business days for
other violations, the Commission should take no action. The Commission shall
have the authority to determine if the corrective action has satisfied or
corrected the violation. MEHC or PacifiCorp may request, for cause, an extension
of these time periods. If MEHC or PacifiCorp fails to correct such violations
within the specified time frames, as modified by any Commission-approved
extensions, the Commission may seek to assess penalties for violation of a
Commission order, against either MEHC or PacifiCorp, as allowed under state laws
and regulations.

New Commitments – (reference G. Abel’s Testimony and Exhibit UP&L (GEA-1)

34)

Transmission Investment: MEHC and PacifiCorp have identified incremental
transmission projects that enhance reliability, facilitate the receipt of
renewable resources, or enable further system optimization. Subject to
permitting and the availability of materials, equipment and rights-of-way, MEHC
and PacifiCorp commit to use their best efforts to achieve the following
transmission system infrastructure improvements:1

 

a)

Path C Upgrade (~$78 million) – Increase Path C capacity by 300 MW (from S.E.
Idaho to Northern Utah). The target completion date for this project is 2010.
This project:

 

•

enhances reliability because it increases transfer capability between the east
and west control areas,

 

•

facilitates the delivery of power from wind projects in Idaho, and provides
PacifiCorp with greater flexibility and the opportunity to consider additional
options regarding planned generation capacity additions.

______________

1

While MEHC has immersed itself in the details of PacifiCorp’s business
activities in the short time since the announcement of the transaction, it is
possible that upon further review of a particular investment might not be
cost-effective, optimal for customers or able to be completed by the target
date. If that should occur, MEHC pledges to propose an alternative to the
Commission with a comparable benefit.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-31-

 

b)

Mona - Oquirrh (~$196 million) – Increase the import capability from Mona into
the Wasatch Front (from Wasatch Front South to Wasatch Front North). This
project would enhance the ability to import power from new resources delivered
at or to Mona, and to import from Southern California by “wheeling” over the
Adelanto DC tie. The target completion date for this project is 2011. This
project:

 

•

enhances reliability by enabling the import of power from Southern California
entities during emergency situations,

 

•

facilitates the acceptance of renewable resources, and

 

•

enhances further system optimization since it enables the further purchase or
exchange of seasonal resources from parties capable of delivering to Mona.

 

c)

Walla Walla - Yakima or Mid-C (~$88 million) – Establish a link between the
“Walla Walla bubble” and the “Yakima bubble” and/or reinforce the link between
the “Walla Walla bubble” and the Mid-Columbia (at Vantage). Either of these
projects presents opportunities to enhance PacifiCorp’s ability to accept the
output from wind generators and balance the system cost effectively in a
regional environment. The target completion date for this project is 2010.

35)

Other Transmission and Distribution Matters: MEHC and PacifiCorp make the
following commitments to improve system reliability:

 

a)

investment in the Asset Risk Program of $75 million over the three years,
2007-2009,

 

b)

investment in local transmission risk projects across all states of $69 million
over eight years after the close of the transaction,

 

b)

O & M expense for the Accelerated Distribution Circuit Fusing Program across all
states will be increased by $1.5 million per year for five years after the close
of the transaction, and

 

b)

extension of the O&M investment across all states for the Saving SAIDI
Initiative for three additional years at an estimated cost of $2 million per
year.

 

b)

MEHC and PacifiCorp will support the Bonneville Power Administration in its
development of short-term products such as conditional firm. Based on the
outcome from BPA’s efforts, PacifiCorp will initiate a process to
collaboratively design similar products at PacifiCorp. PacifiCorp will continue
its Partial Interim Service

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-32-

   

product and its tariff provision that allows transmission customers to alter
prescheduled transactions up to twenty minutes before any hour, and will notify
parties to this proceeding if it proposes changes to these two elements of its
OATT.

36)

Regional Transmission: MEHC recognizes that it can and should have a role in
addressing the critical importance of transmission infrastructure to the states
in which PacifiCorp serves. MEHC also recognizes that some transmission
projects, while highly desirable, may not be appropriate investments for
PacifiCorp and its regulated customers. Therefore, MEHC shareholders commit
their resources and leadership to assist PacifiCorp states in the development of
transmission projects upon which the states can agree. Examples of such projects
would be RMATS and the proposed Frontier transmission line.

37)

Reduced Cost of Debt: MEHC believes that PacifiCorp’s incremental cost of
long-term debt will be reduced as a result of the proposed transaction, due to
the association with Berkshire Hathaway. Historically, MEHC’s utility
subsidiaries have been able to issue long-term debt at levels below their peers
with similar credit ratings. MEHC commits that over the next five years it will
demonstrate that PacifiCorp’s incremental long-term debt issuances will be at
least a spread of ten basis points below its similarly rated peers. MEHC’s
demonstration will include information from a third party industry expert
supporting its calculation and conclusion. If MEHC is unable to demonstrate to
the Commission’s satisfaction that PacifiCorp has achieved at least a ten-basis
point reduction, PacifiCorp will accept up to a ten (10) basis point reduction
to the yield it actually incurred on any incremental long-term debt issuances
for any revenue requirement calculation effective for the five-year period
subsequent to the approval of the proposed acquisition. It is projected that
this benefit will yield a value roughly equal to $6.3 million over the
post-acquisition five-year period.

38)

Corporate Overhead Charges: MEHC commits that the corporate charges to
PacifiCorp from MEHC and MEC will not exceed $9 million annually for a period of
five years after the closing on the proposed transaction. (In FY2006,
ScottishPower’s net cross-charges to PacifiCorp are projected to be $15
million.)

39)

Future Generation Options: In Commitment 31, MEHC and PacifiCorp adopt a
commitment to source future PacifiCorp generation resources consistent with the
then current rules and regulations of each state. In addition to that
commitment, for the next ten years, MEHC and PacifiCorp commit that they will
submit as part of any commission approved RFPs for resources with a dependable
life greater than 10 years and greater than 100 MW –including renewable energy
RFPs --a 100 MW or more utility “own/operate” alternative for the particular
resource. It is not the intent or objective that such alternatives be favored
over

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-33-

 

other options. Rather, the option for PacifiCorp to own and operate the resource
which is the subject of the RFP will enable comparison and evaluation of that
option against other viable alternatives. In addition to providing regulators
and interested parties with an additional viable option for assessment, it can
be expected that this commitment will enhance PacifiCorp’s ability to increase
the proportion of cost-effective renewable energy in its generation portfolio,
based upon the actual experience of MEC and the “Renewable Energy” commitment
offered below.

40)

Renewable Energy: MEHC reaffirms PacifiCorp’s commitment to acquire 1400 MW of
new cost-effective renewable resources, representing approximately 7% of
PacifiCorp’s load. MEHC and PacifiCorp commit to work with developers and
bidders to bring at least 100 MW of cost-effective wind resources in service
within one year of the close of the transaction.

 

MEHC and PacifiCorp expect that the commitment to build the Walla-Walla and Path
C transmission lines will facilitate up to 400 MW of renewable resource projects
with an expected in-service date of 2008 -2010. MEHC and PacifiCorp commit to
actively work with developers to identify other transmission improvements that
can facilitate the delivery of cost-effective wind energy in PacifiCorp’s
service area.

 

In addition, MEHC and PacifiCorp commit to work constructively with states to
implement renewable energy action plans so as to enable PacifiCorp to achieve at
least 1400 MW of cost-effective renewable energy resources by 2015. Such
renewable energy resources are not limited to wind energy resources.

41)

Coal Technology: MEHC supports and affirms PacifiCorp’s commitment to consider
utilization of advanced coal-fuel technology such as super-critical or IGCC
technology when adding coal-fueled generation.

42)

Greenhouse Gas Emission Reduction: MEHC and PacifiCorp commit to participate in
the Environmental Protection Agency’s SF6 Emission Reduction Partnership for
Electric Power Systems. Sulfur hexafluoride (SF6) is a highly potent greenhouse
gas used in the electric industry for insulation and current interruption in
electric transmission and distribution equipment. Over a 100-year period, SF6 is
23,900 times more effective at trapping infrared radiation than an equivalent
amount of CO2, making it the most highly potent, known greenhouse gas. SF6 is
also a very stable chemical, with an atmospheric lifetime of 3,200 years. As the
gas is emitted, it accumulates in the atmosphere in an essentially un-degraded
state for many centuries. Thus, a relatively small amount of SF6 can have a
significant impact on global climate change. Through its participation in the
SF6 partnership, PacifiCorp will commit to an appropriate SF6 emissions

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-34-

 

reduction goal and annually report its estimated SF6 emissions. This not only
reduces greenhouse gas emissions, it saves money and improves grid reliability.
Since 1999, EPA’s SF6 partner companies have saved $2.5 million from the avoided
gas loss alone. Use of improved SF6 equipment and management practices helps
protect system reliability and efficiency. Additionally, PacifiCorp will develop
a strategy to identify and implement cost-effective measures to reduce
PacifiCorp’s greenhouse gas emissions.

43)

Emission Reductions from Coal-Fueled Generating Plants: Working with the
affected generation plant joint owners and with regulators to obtain required
approvals, MEHC and PacifiCorp commit to install the equipment likely to be
necessary under future emissions control scenarios at a cost of approximately
$812 million. Concurrent with any application for an air permit, MEHC and
PacifiCorp will discuss its plans regarding this commitment with interested
parties and solicit input. While additional expenditures may ultimately be
required as future emission reduction requirements become better defined, MEHC
believes these investments in emission control equipment are reasonable and
environmentally beneficial. The execution of an emissions reduction plan for the
existing PacifiCorp coalfueled facilities, combined with the use of
reduced-emissions coal technology for new coalfueled generation, is expected to
result in a significant decrease in the emissions rate of PacifiCorp’s
coal-fueled generation fleet. The investments to which MEHC is committing are
expected to result in a decrease in the SO2 emissions rates of more than 50%, a
decrease in the NOx emissions rates of more than 40%, a reduction in the mercury
emissions rates of almost 40%, and no increase expected in the CO2 emissions
rate.

44)

Energy Efficiency and DSM Management:

 

a)

MEHC and PacifiCorp commit to conducting a company-defined third-party market
potential study of additional DSM and energy efficiency opportunities within
PacifiCorp’s service areas. The objective of the study will be to identify
opportunities not yet identified by the company and, if and where possible, to
recommend programs or actions to pursue those opportunities found to be cost
effective. The study will focus on opportunities for deliverable DSM and energy
efficiency resources rather than technical potentials that may not be attainable
through DSM and energy efficiency efforts. On-site solar and combined heat and
power programs may be considered in the study. During the three-month period
following the close of the transaction, MEHC and PacifiCorp will consult with
DSM advisory groups and other interested parties to define the proper scope of
the study. The findings of the study will be reported back to DSM advisory
groups, commission staffs, and other interested stakeholders and will be used by
the Company in helping to direct ongoing DSM and energy efficiency efforts. The
study will be completed within

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-35-

   

fifteen months after the closing on the transaction, and MEHC shareholders will
absorb the first $1 million of the costs of the study.

 

(b)

PacifiCorp further commits to meeting its portion of the NWPPC’s energy
efficiency targets for Oregon, Washington and Idaho, as long as the targets can
be achieved in a manner deemed cost-effective by the affected states.

 

(c)

In addition, MEHC and PacifiCorp commit that PacifiCorp and MEC will annually
collaborate to identify any incremental programs that might be cost-effective
for PacifiCorp customers. The Commission will be notified of any additional cost
effective programs that are identified.

45)

Customer Service Standards: MEHC and PacifiCorp commit to continue customer
service guarantees and performance standards as established in each
jurisdiction, provided that MEHC and PacifiCorp reserve the right to request
modifications of the guarantees and standards after March 31, 2008, and the
right to request termination (as well as modification) of one or more guarantees
or standards after 2011. The guarantees and standards will not be eliminated or
modified without Commission approval.

46)

Community Involvement and Economic Development: MEHC has significant experience
in assisting its communities with economic development efforts. MEHC plans to
continue PacifiCorp’s existing economic development practices and use MEHC’s
experience to maximize the effectiveness of these efforts.

47)

Corporate Presence (All States): MEHC understands that having adequate staffing
and representation in each state is not optional. We understand its importance
to customers, to regulators and to states. MEHC and PacifiCorp commit to
maintaining adequate staffing and presence in each state, consistent with the
provision of safe and reliable service and costeffective operations.

Supplemental General Commitments

48)

IRP Stakeholder Process: PacifiCorp will provide public notice and an invitation
to encourage stakeholders to participate in the Integrated Resource Plan (IRP)
process. The IRP process will be used to consider Commitments 34, 39, 40, 41 and
44. PacifiCorp will hold IRP meetings at locations or using communications
technologies that encourage broad participation.

49)

Reporting on Status of Commitments: By June 1, 2007 and each June 1 thereafter
through June 1, 2011, PacifiCorp will file a report with the Commission
regarding the implementation of the Commitments. The report will, at a minimum,
provide a description of the performance of each of the commitments that have
quantifiable results. If any of the commitments is not being met, relative to
the specific terms of the commitment, the report shall provide proposed

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-36-

 

corrective measures and target dates for completion of such measures. PacifiCorp
will make publicly-available at the Commission non-confidential portions of the
report.

50)

Pension Funding Policy: PacifiCorp will maintain its current pension funding
policy, as described in the 2005 Actuarial Report, for a period of two years
following the close of the transaction.

Utah-Specific Commitments – (reference Gale Exhibit UP&L (BEG-1)

U 1.

PacifiCorp will report call-handling results during wide-scale outages against
average answer speeds, hold times and busy indications.

U 2.

MEHC and PacifiCorp will provide notification of and file for Commission
approval of the divestiture, spin-off, or sale of any integral PacifiCorp
function. This condition does not limit any jurisdiction the Commission may
have.

U 3.

PacifiCorp or MEHC will notify the Commission prior to implementation of plans
by PacifiCorp or MEHC: (1) to form an affiliate for the purpose of transacting
business with PacifiCorp’s regulated operations; (2) to commence new business
transactions between an existing affiliate and PacifiCorp; or (3) to dissolve an
affiliate which has transacted substantial business with PacifiCorp.

U 4.

The premium paid by MEHC for PacifiCorp will be recorded in the accounts of the
acquisition company and not in the utility accounts of PacifiCorp. By this
commitment, MEHC and PacifiCorp are not agreeing or otherwise committing to
waive any arguments that they might have pertaining to a symmetrical expense
adjustment based on the regulatory theory of the matching principle in the event
a party in a proceeding before the Commission proposes an adjustment to
PacifiCorp’s revenue requirement associated with the imputation of benefits
(other than those benefits committed to in this transaction) accruing from PPW
Holdings LLC, MEHC, or affiliates. MEHC and PacifiCorp acknowledge that neither
the Commission nor any party to this proceeding is being asked to agree with or
accept any such arguments or to waive any right to assert or adopt such
positions regarding the prudence, just and reasonable character, rate or
ratemaking impact or treatment, or public interest as they deem appropriate
pertaining to this commitment.

Utah-Specific Commitments – (reference Abel Exhibit UP&L (GEA-1)

U 5.

PacifiCorp and MEHC commit to maintaining sufficient operations and front line
staffing to provide safe, adequate and reliable service in recognition of the
level of load and customer growth in Utah.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-37-

U 6.

PacifiCorp and MEHC commit to increasing the number of corporate and senior
management positions in Utah to better reflect the relative size of Utah’s
retail load compared to the retail loads of the other states. Positions to be
examined will include, but not be limited to, engineering, purchasing,
information technology, land rights, legal, commercial transactions and asset
management. By September 1, 2007, MEHC and PacifiCorp will file a plan with the
Commission that explicitly sets forth: (1) senior management positions (and
associated corporate personnel positions identified by those senior managers)
that have been identified for location in Utah; (2) the timeframe for
implementing different stages of the plan; and (3) an economic analysis
supporting the cost effectiveness of the plan. MEHC will promptly implement the
plan pursuant to the timeframe.

U 7.

PacifiCorp and MEHC will authorize senior management personnel located in Utah
to make decisions on behalf of PacifiCorp pertaining to (1) local Utah retail
customer service issues related to tariff interpretation, line extensions,
service additions, DSM program implementation and (2) customer service matters
related to adequate investment in and maintenance of the Utah sub-transmission
and distribution network and outage response. For resource transactions in Utah
related to special retail contracts and QF contracts, PacifiCorp and MEHC will
authorize Utah-based personnel to negotiate contract terms consistent with
system-wide prudent practices. Such decisions will be subject to normal and
prompt corporate approval procedures, senior executive approval and board
approval, as appropriate. MEHC and PacifiCorp will include a description of the
implementation of this commitment in the filing required in Commitment U 6.

U 8.

The Chairman of the Board of PacifiCorp and the President of PacifiCorp will
meet at least annually with the Utah Public Service Commission to discuss (1)
corporate presence status, plans and commitments, and (2) customer service
issues. Senior executives of MEHC and PacifiCorp will also meet regularly with
the Division of Public Utilities and the Committee of Consumer Services to
discuss regulatory and customer service issues, including the issues discussed
at the meetings among the Chairman of the Board of PacifiCorp, the President of
PacifiCorp and the Commission.

Supplemental Utah-Specific Commitments

U 9.

PacifiCorp will provide semi annual reports to the Commission and members of the
Service Quality Review Group describing PacifiCorp’s performance in meeting
service standard commitments, including both performance standards and customer
guarantees.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-38-

U 10.

PacifiCorp will provide to the Division of Public Utilities and the Committee of
Consumer Services, on an informational basis, credit rating agency news releases
and final reports regarding PacifiCorp when such reports are known to PacifiCorp
and are available to the public.

U 11.

MEHC commits that immediately following the closing of the transaction, the
acquiring company (PPW Holdings LLC) will have no debt in its capital structure.
MEHC and PacifiCorp commit to provide the Commission 30 days prior notice if PPW
Holdings LLC ever intends to issue debt. MEHC and PacifiCorp acknowledge that if
PPW Holdings LLC does issue debt, the Commission has the authority to consider
whether additional ringfencing provisions may be appropriate.

U 12.

PacifiCorp commits to apply to the Commission for approval of security issuances
pursuant to Utah Code Annotated 54-4-31 and to not seek exemption from this
requirement for twelve months following the closing of this transaction.

U 13.

PacifiCorp commits to provide written notice to the Commission pursuant Utah
Code Annotated 54-4-27 before any dividends are paid by PacifiCorp.

U 14.

PacifiCorp commits to continue to provide the Division of Public Utilities and
the Committee of Consumer Services at the same time as the Commission with the
filings, data and documents made with or provided to the Commission pursuant to
Commitments 3, 4, 8, 13, 18, 49, U 2, U 3, U 9, U 11, U 12, U 13, U 20 and U 21
at the same time as filed with the Commission. PacifiCorp will make
publicly-available at the Commission nonconfidential portions of the report. U
15. MEHC and PacifiCorp commit to form an IGCC Working Group, sponsored by
PacifiCorp to discuss various policy and technology issues associated with IGCC,
carbon capture, and sequestration. Working Group members would include
representatives from major stakeholder and regulatory groups, PacifiCorp and
MEHC officials, and others as appropriate. Some issues and challenges to
development that would be considered by the Working Group would include:

 

•

the status of development of carbon sequestration policy and methods, including
requirements for monitoring and verifying sequestration options;

 

•

information sharing, so that, to the extent possible, all parties develop a
shared understanding of expected IGCC technology benefits, expected capital and
O&M costs, and potential risks;

 

•

information sharing to understand such terms and associated requirements with
concepts such as “carbon capture ready” and “permanent sequestration”;

 

•

issues related to technology of and permitting for IGCC air emissions, waste
disposal, water use and site usage;

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-39-

 

•

commercial terms and conditions associated with IGCC plant development,
construction, and maintenance; and

 

•

implications of SB 26 on development of IGCC plants given the implications of
long development lead times, development costs, project risk, and cost
uncertainty.

 

The IGCC Working Group would meet periodically to discuss the above issues and
identify possible solutions, and to stay abreast of the evolving technology and
commercial environment.

U 16.

MEHC and PacifiCorp commit to the following, subject to the parties supporting
timely recovery of prudent costs:

 

a)

MEHC and PacifiCorp commit to study the economics and viability of an IGCC
option and to use good faith efforts to present the results of this study as a
resource alternative to inform the resource selection and RFP process under
consideration in Docket 05-035-47. PacifiCorp will suggest procedural schedules
that will facilitate this commitment. As soon as practical, but not later than
three months after the closing of the transaction, PacifiCorp will provide to
the parties estimated cost and timeline ranges for completion of an IGCC
project, as well as potential resource alternatives if an IGCC design is not
reasonably achievable in time to economically meet the resource need presently
identified in 2012 from a customer and shareholder perspective. Parties will
support the prudently incurred costs of these studies and analyses for inclusion
in rates.

 

b)

PacifiCorp will perform initial conceptual and siting studies, general
feasibility studies, and, where appropriate, other more detailed studies and
engineering work, for an IGCC plant for the 2014 resource need identified in the
October 2005 IRP Update. The studies will include an evaluation of the expected
cost and performance impacts of constructing a plant to be carbon capture ready.
These studies will be performed in parallel with similar studies to evaluate
other generation technologies.

 

c)

PacifiCorp will include a utility self-build option of an IGCC unit in any RFPs
for the 2014 and later non-renewable resource needs, whether or not the IGCC
option is found to be PacifiCorp’s preferred cost-based alternative, and present
PacifiCorp’s evaluation of the IGCC option against another self-build
alternative(s) as part of the SB 26 process. This will include an evaluation of
the cost and performance impacts of the IGCC resource being constructed to be
carbon capture ready.

U 17.

PacifiCorp agrees to include the following items in the 2006 IRP:

 

a)

a wind penetration study to reappraise wind integration costs and cost-effective
renewable energy levels; and b) an assessment of transmission

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-40-

 

options for PacifiCorp’s system identified in the RMATS scenario 1 related to
facilitating additional generation at Jim Bridger and, on equal footing, new
cost-effective wind resources.

U 18.

PacifiCorp will issue a Utah-specific RFP for the Blue Sky programs. The purpose
of the RFP will be to better geographically balance Blue Sky block product
demand and supply. Subject to any necessary counterparty confidentiality
releases, PacifiCorp will provide information on the identity, vintage and
location of generation associated with its annual procurement for Blue Sky to
the Commission and other interested parties, upon request. PacifiCorp will meet
annually with interested parties to discuss state-specific program opportunities
while maintaining attractive prices to customers.

U 19.

For the purpose of rate cases and formal regulatory proceedings, PacifiCorp will
provide parties to the stipulation filed in the acquisition docket who are
intervenors in the rate case or formal regulatory proceeding with access,
subject to Commitment 32 and the discovery rules of the Commission, to its
financial books and records, including documents, data, and records of
transactions between PacifiCorp and its affiliated interests which are relevant
to issues in the docket.

U 20.

At the time of the closing of the transaction, MEHC will file with the
Commission a letter from Berkshire Hathaway committing to be bound by
Commitments 4 and 5 and any other commitments applicable to affiliates of MEHC.

U 21.

MEHC and PacifiCorp will request Commission approval, for cost allocation and
affiliate transaction purposes, of the IASA and any amendments filed pursuant to
Commitment 13.

U 22.

Applicants acknowledge that the Commitments are being made by MEHC and
PacifiCorp and are binding only upon them (and their affiliates where noted).
Applicants are not requesting in this proceeding a determination of the
prudence, just and reasonable character, rate or ratemaking treatment, or public
interest of the investments, expenditures or actions referenced in the
Commitments, and the Parties in appropriate proceedings may take such positions
regarding the prudence, just and reasonable character, rate or ratemaking
treatment, or public interest of the investments, expenditures or actions as
they deem appropriate.

U 23.

PacifiCorp intends to file its next Utah general rate case, including its direct
revenue requirement testimony, by March 1, 2006. PacifiCorp will file its class
cost of service, rate spread and rate design studies and supporting direct
testimony (together referred to as “Cost of Service Filing”) by March 15, 2006.
For purposes of that rate case proceeding only, PacifiCorp’s March 1, 2006
filing will constitute the date when “the utility’s schedules are filed” that
starts the 240 day

 

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-41-

 

time limit (“Rate Effective Date”) wherein the Commission must issue its order
granting or revising a revenue increase under Utah Code section 54-7-
12(3)(b)(i). That March 1, 2006 testimony will include PacifiCorp’s best
estimates of the revenue requirement impact of the transaction, including
revenue requirement adjustments that incorporate Commitments 37 and 38 to the
extent that those commitments are applicable to the rate case test period.
PacifiCorp will request that the Commission hold a test period hearing within 90
days after the March 1, 2006 filing. In addition, within fifteen days after
closing, PacifiCorp will file supplemental testimony by an MEHC witness to
discuss and update PacifiCorp’s revenue requirement in that case and to
incorporate any additional adjustments that are appropriate as a result of the
transaction. In order to provide parties with time to address any additional
information provided in the MEHC testimony, PacifiCorp will extend the Rate
Effective Date to December 11, 2006. If the transaction closes after April 30,
2006, or PacifiCorp fails to file supplemental testimony within fifteen days of
closing, PacifiCorp acknowledges that the Rate Effective Date may be further
extended by a reasonable period of time, as determined by agreement of the
parties or by the Commission. PacifiCorp hereby waives any claim or argument
that an additional extension of the Rate Effective Date would violate the
provisions of Utah Code section 54-7-12 (3)(b)(i). PacifiCorp also commits that
any request for Commission approval of a PCAM mechanism (or any net power cost
adjustment mechanism) will be filed at least three months in advance of a
general rate case filing and that intervener testimony deadlines will be the
same as those established in the general rate case.

U 24.

PacifiCorp commits to work with the Utah DSM Advisory Group to propose a tariff
amendment to maximize the cost-effective electricity savings of Utah ratepayer
contributions to federally funded weatherization programs. As part of this
analysis, PacifiCorp agrees to re-examine its current Company policy of matching
federal contributions at 50%.

U 25.

MEHC and PacifiCorp commit up to $200,000 annually for five years, to be
recorded in nonutility accounts, to match customer and employee contributions to
the Utah fuel fund bill assistance program. MEHC and PacifiCorp commit to work
with low income advocates and consumer groups, when appropriate, to evaluate
additional matching contributions.

U 26.

MEHC commits to provide $25,000 in shareholder funds to hire a consultant for,
and PacifiCorp will provide a resource for facilitation of, a working group to
study and design for possible implementation an arrearage management project for
low-income customers. The project will be developed by PacifiCorp in conjunction
with the Division of Public Utilities, Committee for Consumer Services,
low-income advocates and other interested parties. The goals of the project will
include reducing service terminations, reducing referral of delinquent customers
to third party collection agencies, reducing collection litigation and reducing
arrearages and increasing voluntary customer payments of arrearages.

 


--------------------------------------------------------------------------------



DOCKET NO. 05-035-54

-42-

U 27.

The scope of the “most favored nation” commitment contained in Section 10 of the
Stipulation will extend to and include any resolution or settlement prior to
closing of the transaction of any procedural, jurisdictional or federal law
issues or disputes raised in PacifiCorp vs. Rob Hurless, Case No. CV-04-031J,
United States District Court, District of Wyoming, regardless of the manner,
context or proceeding in which any such settlement or resolution paid in
connection with such settlement or resolution, to the extent such settlement or
resolution includes any kind of ongoing waiver, or agreement to litigate in
state tribunals, of any federal preemption, filed rate doctrine or similar
federal issues, or any other limitation, condition or waiver of federal
jurisdiction or federal forum as it relates to state ratemaking (referred to
hereinafter as a procedural limitation clause (“PLC”)). If any PLC is agreed to
by PacifiCorp in any such settlement or resolution, PacifiCorp agrees to
identify the PLC in stand-alone language and MEHC agrees to include such PLC as
a deemed commitment to the Wyoming transaction docket and by virtue of the most
favored nations clause referred to above, the PLC will be available for adoption
in Utah pursuant to the procedures in the Stipulation.

U 28.

MEHC and PacifiCorp will supplement the report filed with the Commission, the
Division and the Committee, pursuant to Commitment 49, by including information
regarding the implementation of each of the Utah-Specific Commitments, U 1
through U 27.


--------------------------------------------------------------------------------